Title: From Benjamin Franklin to John Winthrop, 5 February 1771
From: Franklin, Benjamin
To: Winthrop, John

Dear Sir
London, Feb. 5, 1771.
I duly received your favour of October 26, with 52s. for the Royal Society. I lately found one of the last volumes of the Transactions among my books with your name in it. I had some doubts, whether I had not sent you mine instead of it, believing I had dispatched it long before. But recollecting that mine were gone to Philadelphia, I am made sensible of my inexcusable negligence in keeping it from you so long. To make you some amends, I have bundled up with it Meyer’s Astronomical Tables and some other Astronomical Pieces, which I now send and beg your acceptance of. I send also as a present to the College Library two volumes 4to of a very learned work lately printed—Hoogevee on the Greek Particles: and two Mathematical Pieces of Mr. Masere, late Attorney General at Quebec, which I hope will be acceptable to the President and Corporation, whom I highly respect and honor. The Print you mention is with the books.
I am glad you have at length got the Galilean Glasses, and that the Achromatic Telescope gives satisfaction. Mr. Maskelyne did not send me the Nautical Almanack for 1771 as he intended; That for 1772 is now published—If you choose it, I will procure and send them regularly to you as they come out.

I spent a day and night lately with Mr. (now Dr.) Price, and communicated to him your paper—you will see his sentiments in the enclosed letter, which I soon after received from him.
I am extremely sensible of the honor done me by your House of Commons in choosing me their agent here.
I shall be very happy in every opportunity of rendering my dear country any acceptable service.
I have nothing new in Astronomy or Natural Philosophy to communicate to you. Dr. Priestly is about to publish a History of the latter, in the manner of his History of Electricity—it will make several volumes in quarto. Much entertainment is expected from it; and I think it will tend to the improvement of knowledge.
I communicated your observation of the Transit of Mercury to Mr. Maskelyne, who has laid it before the society, with your observation of the former Transit of Mercury, that you had sent to Mr. Short, but which was never printed. Some time last November there were great crowds in the streets here gazing at the spots on the sun; not through smoked glasses, but with the naked eye, which was enabled to bear it by the common smoke of the city. With sincerest respect and esteem, I am, Dear Sir, your most obedient servant,
B. Franklin
